DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6, 9, 10 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the groove is disposed in the pixel-defining layer between the first opening and the second opening, and has a depth less than a thickness of the pixel defining layer; the pixel-defining layer comprises a first sub-layer and a second sub-layer, the first sub-layer has a first via hole passing through the first sub-layer, and the second sub-layer is disposed on at least in the first via hole to form the groove; and a material of the first sub-layer is different from a material of the second sub-layer, and the material of the second sub-layer is different from a material of the first organic light emitting element and a material of the second organic light emitting element in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2,-4 and 6 are also allowed as they depend from an allowed base claim.
With respect to claim 9, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the groove has a depth less than a thickness of the pixel-defining layer, wherein forming the first opening and the second opening adjacent to each other and the groove between the first opening and the second opening in the pixel-defining layer comprises: patterning a pixel-defining material to form the first opening and the second opening and a via hole between the first opening and the second opening, the via hole passing through the pixel-defining material; and depositing and patterning another pixel-defining material at least in the via hole to form the groove at a position corresponding to the via hole, wherein the pixel-defining material is different from said another pixel-defining material, and said another pixel-defining material is different from a material of the first organic light emitting element and a material of the second organic light emitting element in combination with the remaining limitations called for in claim 9.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 9. Therefore, claim 9 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 10 and 13 are also allowed as it depends from an allowed base claim.



Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0288044 A1, US 10,205,117 B2 disclose a similar configuration of a display panel but fails to disclose wherein the groove has a depth less than a thickness of the pixel-defining layer in combination with the remaining of the limitations in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        February 3, 2022